DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 03/07/2018 and 07/17/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.


Claim Rejections - 35 USC §101

4.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-20 are directed to system or device, which falls into the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites
generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable; 
overlay a plurality of markers over the contour plot, each marker representing an instance in time and representing operating loads of the earth-boring tool at that instance in time.

A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions and overlay the markers over the contour plot. Thus, the claim recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of processor and non-transitory computer storage medium to perform the step. The use of processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).  Thus, the claim 1 is directed to abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of processor and non-transitory computer storage 


Claim 2 and 19 further recites wherein the range of reliabilities is represented with a color gradient or grayscale gradient. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations. It recites mental process since it includes an observation, 


Claim 5 further recites after overlaying the plurality of markers over the contour plot, detect a user interaction to change an operating parameter of the earth-boring tool due to risk indicated by at least one marker of the plurality of markers; and in response to detecting the user interaction, change the operating parameter of the earth-boring tool. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6 and 14 further recites wherein overlaying a plurality of markers over the contour plot comprises overlaying one or more markers of the plurality of markers in a first color when, based at least in part on the operating loads represented in the one or more markers, the earth-boring tool is at low risk of failure. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 and 15 further recites overlaying at least one additional marker of the plurality of markers in a second color when, based at least in part on the operating loads represented in the at least one additional marker, the earth-boring tool is at high risk of failure. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 further recites wherein the range of operating loads comprises a range of torque and a range of weight-on-bit, and wherein each marker of the plurality of markers represents an applied torque and applied weight-on-bit of the earth-boring tool at the instance in time represented by the marker. It is only the description of applied load used in the process. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 9 further recites wherein data for the operating loads for the plurality of markers is acquired from a surface control unit of a drilling assembly. It is mere data gathering step thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 10 further recites wherein data for the operating loads for the plurality of markers is acquired from sensors disposed downhole on the earth-boring tool. It is mere data gathering step using generic sensor thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 

Claim 11 recites
generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable; 
overlay a plurality of markers over the contour plot, each marker representing an instance in time and representing operating loads of the earth-boring tool at that instance in time.
shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool.

A person in the ordinary skill in the art can draw a contour plot provided with the data from the operating load conditions and overlay the markers over the contour plot and shift the contour plot. Thus, the claim recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of processor and non-transitory computer storage medium to perform the step. The use of processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer and 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f)  The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 11 is not patent eligible.


Claim 12 further recites determine the cumulative damage experienced by the earth-boring tool based at least in part on simulation data from simulations of drilling operations. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 13 further recites determine the cumulative damage experienced by the earth-boring tool based at least in part on historical data from previously performed drilling operations. It recites mental process 

Claim 16 further recites wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 

Claim 17 recites
generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable; 
overlay a first marker over the contour plot representing a first instance in time, representing a first operating load of the earth-boring tool at that instance in time, and having a first color indicating no risk;
shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool; and
overlay a second marker over the contour plot representing a second instance in time, representing a second operating load of the earth-boring tool at the second instance in time that is less than the first operating load, and having a second color indicating risk.



Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of processor and non-transitory computer storage medium to perform the step. The use of processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). The use of earth boring tool is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, the claim 17 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of processor and non-transitory computer storage medium to monitor an earth-boring tool is mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f)  The use of earth boring tool is no 


Claim 18 further recites wherein the shift of the contour plot is based at least partially on an age of the earth-boring tool. It recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 20 further recites wherein the range of operating loads comprises a range of torque and a range of weight-on-bit. It is only the description of range of operating loads used in the process. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 103
6.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Steinke et al. (PUB NO: US 20080125981 A).
Regarding claim 1
TOTI teaches an earth-boring tool monitoring system,( see para 27-28-the system 100 may also comprise or more sensors that monitor the operating conditions of the system 100 in real-time or near real-time. The drilling system 100 may comprise a control unit 160 positioned at the surface 106. Controllable elements may comprise drilling equipment whose operating states can be altered or modified through an electronic control signals. An operator may interact with the controllable elements through the control unit 160 to alter the drilling parameters of the system 100. For example, an operator may set the drill bit RPM at a particular value)

comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: (fig 10 and para 50)

generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, (see para 33-FIG. 4 is a diagram of an example multi-dimensional real-time or near real-time contour map that visualizes the operating conditions resulting from combinations of drilling parameters over particular data ranges, according to aspects of the present disclosure. In the embodiment shown, one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400)

Examiner note: Examiner consider the ROP determines the reliability of an earth boring tool since rate of penetration (ROP) of the drilling assembly measures the speed or the progress of the drill bit when it drills subsurface formation.
and
overlay a plurality of markers over the contour plot, each marker representing an instance in time and representing operating loads of the earth-boring tool at that instance in time. (see para 35-38-FIG. 4-5 is a diagram illustrating an example contour map with an overlay, according to aspects of the present disclosure. In the embodiment shown, however, the map 500 comprises indicators 502 plotted at certain combinations of drilling parameters within the map 500. The processor may then display indicators for each combination of drilling parameters with a number of occurrences above a certain percentage of the total number of entries in the selected raw data set. Also see para 33- one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400 is plotted as a color gradient at that position)

TOTI does not teach the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable;
In the related field of invention, Steinke teaches the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable; (see fig 17 and para 92- For this example, the calculator of the bit performance tool is adapted to take data collected for each group on the group datasheet and use it to calculate a reliability curve for the group based on data from the records in each group. With linking functions, the calculator then sorts the grouped data in ascending order based on the values of the selected time parameter and adds a "starting data set" to each group corresponding to a time parameter of zero when reliability is equal to 1 (100%). See also 98-99-The scatter plot function is pre-defined to accept the time parameter values and the calculated reliability values from each group as X and Y coordinates for different curves. Using this set up, the bit performance tool can be used to automatically generate desired plots with title, coordinate labels, legends, and line colors, as desired. These charts include maps, scatter plots, line graphs, bar charts, box and whisker charts, and pie charts, showing various performance parameters considered )

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include the contour plot showing a range of reliabilities of the earth- boring tool from about 100 percent reliable to about 0 percent reliable as taught by Steinke in the system of TOTI in order to predict the effective life or run time of a component, such as a drill bit, based calculated reliabilities for similar components. (See Abstract, Steinke)


Regarding claim 2 
TOTI further teaches wherein the range of reliabilities is represented with a color gradient or grayscale gradient.    (see para 33- one drilling parameter (WOB) is plotted on an x-axis of the map 400, as a color gradient at that position)


Regarding claim 4
TOTI does not teach wherein the contour plot is generated based on historical data from previously performed drilling operations.
However, Steinke further teaches wherein the contour plot is generated based on historical data from previously performed drilling operations. (see para 16-18 and equation 1- To perform bit performance analysis studies, data is typically reviewed by an engineer or skilled practitioner who filters data from the bit runs and uses the filtered data to generate graphical representations summarizing the performance of various bits. These graphical representations typically include graphs, tables or charts showing performance parameters for different groups of bits. The data may also be used by skilled practitioners to calculate reliability curves for selected groups or types of bits. N is the total number of bits being considered, i is the rank of a current bit that failed, ti is the time corresponding to the current failure, ti-1 is the time corresponding to the previous failure, and [circumflex over (R)](ti) is the reliability of the functioning feature at the indicated time)

Examiner note: ti-1 is the previous time failure of the bits of the drilling operations which is used to generate the contour plot of reliability. 


Regarding claim 6 
TOTI further teaches wherein overlaying a plurality of markers over the contour plot comprises overlaying one or more markers of the plurality of markers in a first color when, based at least in part on the operating loads represented in the one or more markers, the earth-boring tool is at low risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)


Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. 


Regarding claim 7
TOTI further teaches overlaying at least one additional marker of the plurality of markers in a second color when, based at least in part on the operating loads represented in the at least one additional marker, the earth-boring tool is at high risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.).)

Regarding claim 8
TOTI further teaches wherein the range of operating loads comprises a range of torque and a range of weight-on-bit, (see para 29 and fig 4-5- The drilling parameters of the system 100 set by the operator may affect the operating conditions of the system 100. For example, the ROP of the drilling assembly, the torque at the drill bit, and the SPP may depend, in part, on the WOB, flow rate, and drill bit RPM.)
and wherein each marker of the plurality of markers represents an applied torque and applied weight-on-bit of the earth-boring tool at the instance in time represented by the marker. (see para 29- The drilling parameters of the system 100 set by the operator may affect the operating conditions of the system 100. For example, the ROP of the drilling assembly, the torque at the drill bit, and the SPP may depend, in part, on the WOB, flow rate, and drill bit RPM. see para 36- the indicators 502 may correspond, for example, to the combinations of drilling parameters that the operator used over some minimum threshold of time and/or depth)                  


Regarding claim 9
TOTI further teaches wherein data for the operating loads for the plurality of markers is acquired from a surface control unit of a drilling assembly. (see para 47 -At block 903, a surface control unit 950 located at the drilling site may receive the real-time data and display the data in a GUI. The displayed data may comprise the raw data set captured from the drilling operation. At block 952, the operator or another user, such as a drilling engineer, may manipulate the contour map to identify trends in the operating conditions)

Regarding claim 10
TOTI further teaches wherein data for the operating loads for the plurality of markers is acquired from sensors disposed downhole on the earth-boring tool. (see para 22- The LWD/MWD elements 120a may comprise downhole instruments, including sensors, that continuously or intermittently monitor downhole conditions, drilling parameters, and other formation data)


8.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Steinke et al. (PUB NO: US 20080125981 A) and further in view of Yong et al. (PUB NO: US 20060041411 A1). 

Regarding claim 3
TOTI and Steinke does not teach wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations. 
However, Yong further teaches wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations. (see para 39-the design engineer modifies a parameter of the modeled drilling tool design, and the contour chart and/or the fringe chart (or equivalent information) is obtained on the basis of the modification)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI and Steinke to include wherein the contour plot is generated based on simulation data from simulations or laboratory testing of drilling operations as taught by Yong in the system of TOTI and Steinke for designing drilling systems and to the drilling systems made using rock mechanics models for the borehole and the subterranean formations to evaluate, modify and improve drilling system design and construction. (See para 04, Yong)

        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Steinke et al. (PUB NO: US 20080125981 A) and further in view of Benson et al. (PUB NO: US 20190048706 A1). 

Regarding claim 5
TOTI and Steinke does not teach after overlaying the plurality of markers over the contour plot, detect a user interaction to change an operating parameter of the earth-boring tool due to risk indicated by at least one marker of the plurality of markers; and in response to detecting the user interaction, change the operating parameter of the earth- boring tool. 
However, Benson further teaches after overlaying the plurality of markers over the contour plot, detect a user interaction to change an operating parameter of the earth-boring tool due to risk indicated by at least one marker of the plurality of markers;( see para 134-135- The error indicator 294 may be any color but is red for purposes of example. other indicators may be present, such as a bit life indicator to indicate an estimated lifetime for the current bit based on a value such as time and/or distance. It is understood that the user interface 250 may be arranged in many different ways. For example, colors may be used to indicate normal operation, warnings, and problems)
in response to detecting the user interaction, change the operating parameter of the earth-boring tool. (see para 288- Referring again now to the drawings, FIGS. 15-18 illustrate examples of user interfaces for various factors which may allow a user to adjust various parameters for a given zone of a given well to allow the automated slide drilling system to wholly or partially automate the slide drilling process. For example, the automated slide drilling system can include software which obtains user inputs as to a variety of factors, such as those relating to the drilling environment, drilling mode, well zone, drill bit, bottom hole assembly.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI and Steinke to include after overlaying the plurality of markers over the contour plot, as taught by Benson in the system of TOTI and Steinke  in order to support user input and user notifications for various steps to enable manual or semi-manual control of slide drilling by a driller or an operator in an automated slide drilling system (ASDS). (See Abstract, Benson)

10.          Claims 11-15, 17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Yong et al. (PUB NO: US 20060041411 A1). 

Regarding claim 11
TOTI teaches an earth-boring tool monitoring system,( see para 27-28-the system 100 may also comprise or more sensors that monitor the operating conditions of the system 100 in real-time or near real-time. The drilling system 100 may comprise a control unit 160 positioned at the surface 106. Controllable elements may comprise drilling equipment whose operating states can be altered or modified through an electronic control signals. An operator may interact with the controllable elements through the control unit 160 to alter the drilling parameters of the system 100. For example, an operator may set the drill bit RPM at a particular value)

comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: (fig 10 and para 50)

generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, (see para 33-FIG. 4 is a diagram of an example multi-dimensional real-time or near real-time contour map that visualizes the operating conditions resulting from combinations of drilling parameters over particular data ranges, according to aspects of the present disclosure. In the embodiment shown, one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400)

Examiner note: Examiner consider the ROP determines the reliability of an earth boring tool since rate of penetration (ROP) of the drilling assembly measures the speed or the progress of the drill bit when it drills subsurface formation.
and
overlay a plurality of markers over the contour plot, each marker representing an instance in time and representing operating loads of the earth-boring tool at that instance in time. (see para 35-38-FIG. 4-5 is a diagram illustrating an example contour map with an overlay, according to aspects of the present disclosure. In the embodiment shown, however, the map 500 comprises indicators 502 plotted at certain combinations of drilling parameters within the map 500. The processor may then display indicators for each combination of drilling parameters with a number of occurrences above a certain percentage of the total number of entries in the selected raw data set. Also see para 33- one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400 is plotted as a color gradient at that position)

TOTI does not teach shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool.

In the related field of invention, Yong teaches shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool. (See para 40-one or more contour other mapped parameters useful for the prediction of formation failure modes or material volume removal rates. The design engineer modifies the modeled point force, set of point forces, modeled contact pressure loading, or set of contact pressure loading. Then a contour chart, fringe chart, and/or equivalent information is obtained on the basis of the modification.)

Examiner note: The contour chart is regenerated due to the formation failure modes and it is experienced while designing drilling tool.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool as taught by Yong in the system of TOTI for designing drilling systems and to the drilling systems made using rock mechanics models for the borehole and the subterranean formations to evaluate, modify and improve drilling system design and construction. (See para 04, Yong)

Regarding claim 12
TOTI does not teach determine the cumulative damage experienced by the earth-boring tool based at least in part on simulation data from simulations of drilling operations.
Yong further teaches determine the cumulative damage experienced by the earth-boring tool based at least in part on simulation data from simulations of drilling operations. (see para 39-40-the design engineer modifies a parameter of the modeled drilling tool design, and the contour chart and/or the fringe chart (or equivalent information) is obtained on the basis of the modification. the engineer views the contour or contours for characteristics such as maximums, minimums, averages, and distributions of stress, energy The design engineer modifies a parameter of the modeled drilling tool design, and the contour chart and/or the fringe chart (or equivalent information) is obtained on the basis of the modification. The design engineer observes and evaluates the results and selects the design to obtain an improved design for a drilling tool, or repeats the process to obtain a further improved design.)

Regarding claim 13
TOTI does not teach determine the cumulative damage experienced by the earth-boring tool based at least in part on historical data from previously performed drilling operations.
Yong further teaches determine the cumulative damage experienced by the earth-boring tool based at least in part on historical data from previously performed drilling operations. (see para 40- the engineer views the contour or contours for characteristics such as maximums, minimums, averages, and distributions of stress, energy or other mapped parameters useful for the prediction of formation failure modes or material volume removal rates. The design engineer modifies a parameter of the modeled drilling tool design, and the contour chart and/or the fringe chart (or equivalent information) is obtained on the basis of the modification. The design engineer observes and evaluates the results and selects the design to obtain an improved design for a drilling tool, or repeats the process to obtain a further improved design.)

Examiner note: The design engineer repeats the process until a design is improved or until the design is optimized. Thus, Yong teaches historical/past values that lead to failure on designing drilling tool.


Regarding claim 14
TOTI further teaches wherein overlaying a plurality of markers over the contour plot comprises overlaying one or more markers of the plurality of markers in a first color when, based at least in part on the operating loads represented in the one or more markers, the earth-boring tool is at low risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)


Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. 


Regarding claim 15
TOTI further teaches overlaying at least one additional marker of the plurality of markers in a second color when, based at least in part on the operating loads represented in the at least one additional marker, the earth-boring tool is at high risk of failure. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.).)



Regarding claim 17
TOTI teaches an earth-boring tool monitoring system,( see para 27-28-the system 100 may also comprise or more sensors that monitor the operating conditions of the system 100 in real-time or near real-time. The drilling system 100 may comprise a control unit 160 positioned at the surface 106. Controllable elements may comprise drilling equipment whose operating states can be altered or modified through an electronic control signals. An operator may interact with the controllable elements through the control unit 160 to alter the drilling parameters of the system 100. For example, an operator may set the drill bit RPM at a particular value)

comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to: (fig 10 and para 50)

generate a contour plot representing reliabilities of an earth-boring tool within a range of operating loads, (see para 33-FIG. 4 is a diagram of an example multi-dimensional real-time or near real-time contour map that visualizes the operating conditions resulting from combinations of drilling parameters over particular data ranges, according to aspects of the present disclosure. In the embodiment shown, one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400)

Examiner note: Examiner consider the ROP determines the reliability of an earth boring tool since rate of penetration (ROP) of the drilling assembly measures the speed or the progress of the drill bit when it drills subsurface formation.
and
overlay a first marker over the contour plot representing a first instance in time, representing a first operating load of the earth-boring tool at that instance in time, and having a first color indicating no risk;(see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively.  The location and distribution of the indicators 502 within the map 500 may be used to determine the performance of the operator. For example, if the indicators 502 are clustered within an area in the map 500 with a relatively high ROP, then the operator was generally successful in identifying and maintaining optimal combinations of drilling parameters. If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.)


Examiner note: Color gradient specifies a range of position-dependent colors, usually used to fill a region. Successful corresponds to low risk of failure. 


overlay a second marker over the contour plot representing a second instance in time, representing a second operating load of the earth-boring tool at the second instance in time that is less than the first operating load, and having a second color indicating risk. (see para 35-38- the map 500 plots ROP values as a color gradient at combinations of WOB and RPM values that are plotted on the x- and y-axes, respectively. The location and distribution of the indicators 502 within the map 500 may be used to If, on the other hand, the indicators 502 are spread out or generally clustered within an area of the map 500 with relatively low 502, then the operator was generally not successful in identifying and maintaining optimal combinations of drilling parameters.).)

TOTI does not teach shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool.

In the related field of invention, Yong teaches shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool. (See para 40-one or more contour charts and/or fringe charts of stress or energy are presented to a drilling tool design engineer, and the engineer views the contour or contours for characteristics such as maximums, minimums, averages, and distributions of stress, energy, or other mapped parameters useful for the prediction of formation failure modes or material volume removal rates. The design engineer modifies the modeled point force, set of point forces, modeled contact pressure loading, or set of contact pressure loading. Then a contour chart, fringe chart, and/or equivalent information is obtained on the basis of the modification.)

Examiner note: The contour chart is regenerated due to the formation failure modes and it is experienced while designing drilling tool.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI to include shift the contour plot based at least in part on a cumulative amount of damage experienced by the earth-boring tool as taught by Yong in the system of TOTI for designing drilling systems and to the drilling systems made using rock mechanics models for the borehole and the 


Regarding claim 19 
TOTI further teaches wherein the range of reliabilities is represented with a color gradient or grayscale gradient.    (see para 33- one drilling parameter (WOB) is plotted on an x-axis of the map 400, another drilling parameter (drill bit RPM) is plotted on a y-axis of the map 400, and the operating condition (ROP) resulting from the combination of drilling parameter values corresponding to a given x/y coordinate on the map 400 is plotted as a color gradient at that position)

Regarding claim 20
TOTI further teaches wherein the range of operating loads comprises a range of torque and a range of weight-on-bit, (see para 29 and fig 4-5- The drilling parameters of the system 100 set by the operator may affect the operating conditions of the system 100. For example, the ROP of the drilling assembly, the torque at the drill bit, and the SPP may depend, in part, on the WOB, flow rate, and drill bit RPM.)

12.     Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Yong et al. (PUB NO: US 20060041411 A) and further in view of Zeineddine et al. (PUB NO: US 20130341090 A1). 

Regarding claim 16
The combination of TOTI and Yong does not teach wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot. 

In the related field of invention, Zeineddine teaches wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot. (see para 71-As can be seen, the 1024 Hz of stick-slip data is reduced to 40 contours in the waterfall plot (441), and then the 40 contours are reduced to 40 points in the gyro stick-time (442) or stick-time percentage (443).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI and Yong to include wherein shifting the contour plot based at least in part on a cumulative amount of damage comprises shrinking an operational window of the contour plot as taught by Zeineddine in the system of TOTI and Yong in order to reveal the average stick-slip period, and the quick rpm phase can be analyzed to identify corrective actions to address the stick-slip event or to determine the rock strength and information of other rock to drill bit interactions.. (See para 72, Zeineddine)



13.          Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable TOTI et al. (PUB NO: US 2016035614 A) in view of Yong et al. (PUB NO: US 20060041411 A) and further in view of Steinke et al. (PUB NO: US 20080125981 A1). 

Regarding claim 18
TOTI and Yong does not teach wherein the shift of the contour plot is based at least partially on an age of the earth-boring tool.
However, Steinke teaches wherein the shift of the contour plot is based at least partially on an age of the earth-boring tool.(See para 19- Reliability equations are commonly used to evaluate life-related performances, such as failure of components, such as bearings or light bulbs or the life expectancy of predict the life and performance of bits used to drill bore holes in earth formations, such as to predict bearing/seal life)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of real-time performance analyzer for drilling operations as disclosed by TOTI and Yong to include wherein the shift of the contour plot is based at least partially on an age of the earth-boring tool as taught by Steinke in the system of TOTI and Yong in order to predict the effective life or run time of a component, such as a drill bit, based calculated reliabilities for similar components. (See Abstract, Steinke)




Relevant prior art

14.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pastusek et al. 20090194332 A1.
Discussing a method for monitoring operating parameters of drill bits during drilling operations.

ETAJE et al. 20190106978 A1.
Discussing a method to identify the vibration prone zones and provide recommendations to the driller to change the operating weight on bit (WOB) and rotation speed (RPM) to achieve drilling efficiency while reducing the possibility of damages downhole.

                                                                                 Conclusion


15.           All claims 1-20 are rejected.
16.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                              /BORIS GORNEY/                                                                      Supervisory Patent Examiner, Art Unit 2147